Order entered October 7, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-21-00801-CV

          IN RE FREDERICK ALTYMAN BROWN, JR., Relator

         Original Proceeding from the 191st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-20105

                                   ORDER
                  Before Justices Schenck, Nowell and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY relator’s stay motion as moot.




                                          /s/   DENNISE GARCIA
                                                JUSTICE